Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
16, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed June 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00458-CV
____________
 
IN RE PATRICK EUGENE MALLEY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On May 12, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.   Relator seeks a
writ of mandamus against the district clerk of Brazoria County requiring him to
send documents to the Court of Criminal Appeals.
We have no authority to issue a writ of mandamus against a
district clerk unless such is necessary to enforce our jurisdiction.  See In re Coronado, 980 S.W.2d 691,
692 (Tex. App.CSan Antonio 1998, orig.
proceeding).  Relator
has not established that he is entitled to mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum Opinion filed June 16,
2005.
Panel consists of Justices Edelman, Seymore, and
Guzman.